Title: Editorial Note on the American Peace Commissioners’ Project for a Definitive Treaty of Peace, [6 August 1783]
From: 
To: 


          In late July, the American peace commissioners obtained Vergennes’
            reassurance that France would not sign its definitive treaty with Great Britain until the American treaty was ready. On July 31 Vergennes told this to the
            Duke of Manchester, who immediately informed Hartley. The following day, August 1,
            Hartley received a letter from Fox—the first in nearly a month—answering his mid-June
            request to return to London for a face-to-face conference. Fox granted permission, as
            long as Manchester could affirm that Hartley’s absence and the “consequent suspension of
            negotiation for the definitive Treaty with the United States” would have no effect on
            the completion of the other treaties, which Fox understood to be “near at Hand.”
          Hartley, who had suspended negotiations for weeks while waiting for this permission,
            had no choice now but to stay. In his answer to Fox, he expressed his resentment that so
            much time had been lost, and with it the Americans’ goodwill. He nonetheless would recommence negotiations,
            even though he still had no concrete instructions. Fox had declined to send any.
          On August 2 Hartley reported to Fox that he had met with “the American Ministers.” This
            can only mean that he went to Passy and conversed with Franklin and Jay, as Adams was in
            Holland and Laurens had returned to England. He delivered Fox’s messages: that the Order
            in Council of July 2 should not be considered the final word, that the commissioners’
            suspicions were “ill-founded,” and that “the points in debate might still be granted if
            we could agree upon the other parts of the proposed Convention.” The Americans were
            distressed to learn that Hartley had received neither instructions nor specific
            propositions that he was authorized to sign. “As I had no specific proposition to make
            to the American Ministers,” Hartley told Fox, “I left them to draw up their project in
            form for their definitive treaty which I expect tomorrow.”
          Franklin and Jay did not deliver their proposal until the morning of August 6. When
            sending a copy to Fox that evening, Hartley characterized it this way: “I think there is
            not much substantial difference in this Project, from the separate propositions from the
            American Ministers, which I have transmitted to you in former letters; only that these
            Propositions are now reduced into the specific shape of Articles; with a great deal of preambulary recital, which was drawn up by Mr. Adams a
            long while ago.”
          Hartley was correct. The “Project for the definitive Treaty of Peace and Friendship
            between his Britannic Majesty and the United States of America” contained eight articles
            from the preliminary agreement and 11 others, most of which the Americans had already
            proposed. The lengthy preamble and the closing paragraphs were taken from the draft
            language for a definitive treaty that John Adams prepared on February 1. He copied it
              mutatis mutandis from the 1763 Treaty of Paris between
            Great Britain and France. Adams prepared this draft at a time when the commissioners
            expected the final treaty to be concluded within a matter of weeks. They were so
            confident of this, in fact, that Adams wrote “February” into the dateline, leaving only
            the day of the month and the location blank. He indicated that the preliminary articles
            were to be inserted as numbers 1 through 9, and added two standard articles adapted from
            the 1763 British-French treaty, which he numbered 10 and 11, specifying that both
            parties promised to observe the terms of the treaty and would exchange ratifications
            within a certain number of months (a number he left blank). In the version Franklin and Jay gave Hartley on
            August 6, Adams’ Articles 10 and 11 were stripped of their numbers but retained in an
            equivalent location, after the numbered articles, as unnumbered paragraphs.
          When Adams returned to Paris, he wrote to Livingston that “nothing further had been
            done Since my departure but to deliver to Mr: Hartley, a fair Copy, of the Project of a
            definitive Treaty, which I had left with my Collegues.” While this has sometimes been interpreted to
            mean that Adams prepared the entire text before leaving, no manuscript survives to
            verify that fact. We think it likely that what Adams left with his colleagues was the
            draft he had prepared in February, which provided the formal language missing from the
            preliminary agreement. It would have
            been left to Franklin and Jay to copy this language if
            Hartley should ask for a proposal, and to insert the articles that the commissioners had
            already agreed upon. Just when those articles were put into their final form and
            numbered is not clear. If Franklin and Jay were responsible, it would explain the delay
            of several days in delivering the proposal.
          The body of the proposed treaty consists of 19 articles. Not all of the nine articles
            from the preliminary treaty were
            transcribed in full. Those that were to be carried over verbatim or with alterations
            were noted as such (“the same as …”), with the alterations explained. Article 5 was
            nullified and replaced by the Article 5 that Franklin had proposed, unsuccessfully, on
            November 29, 1782. Free navigation of
            the St. Lawrence River was added to Article 8. Article 9, no longer relevant, was
            deleted without comment.
          The new articles, most of them copied from previous communications to Hartley, were as
            follows:
          Articles 9, 10, 11, 12, and 13: The second, third, fourth, fifth, and sixth articles
            proposed by the American commissioners to Hartley on June 29, above.
          Article 14: A new article granting America the same rights to cut logwood as Great
            Britain had just granted Spain, “on condition that they bring or send the said Logwood
            to Great Britain or Ireland, and to no other Part of Europe.” The American commissioners
            had raised this issue in the form of a query when submitting their proposed articles on
            June 29.
          Articles 15, 16, and 17: The American commissioners’ June 29 revisions to four of the
            articles (2, 3, 4, and 5) that Hartley proposed to them on June 19.
          Article 18: Excerpted from the American commissioners’ July 17 letter to Hartley. The
            proposal is in the paragraph beginning “As it is necessary to ascertain an Epocha, for
            the Restitutions and Evacuations to be made, we propose that it be agreed …”
          Article 19: Adapted from the armistice of February 20 (XXXIX, 190–2), concerning the restoration of prizes taken
            during specified time intervals after the ratification of the preliminaries.
          When sending this proposal to Fox, Hartley added one final comment: the American
            commissioners considered all the additional articles to be “optional to either Party,”
            and considered themselves “bound to sign the provisional Articles in statu quo as a definitive Treaty of Peace, if called upon by
            Great Britain to do so.” That same day, George III ratified the preliminary
              articles, setting the stage for an
            outcome that the commissioners must have realized was inevitable.
        